Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/8/2022 has been entered. Claims 1-10 and 12-20  remain pending in the application.
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.  Applicant’s arguments rely on the assertion of the Eveilleau reference failing to combine with and/or teaching away from the secondary references, which is shown to be incorrect below.
Regarding the combination of the Eveilleau and Eyler references, applicant alleges the two references are too divergent to combine, alleging that the Eveilleau reference is far outside the field of navigation.  The examiner respectfully disagrees, as this reference’s teachings of a current user location, a destination (the print rooms) and a map of the office floor in which the destination is located are inherently a navigation aid.  A system providing the destination location, a user’s current location, and the map is a navigational system, as any user can reasonably be expected to follow a map from one point to another.  This is taught in paragraph 29 “ Here, the screen shows, in the top part, a map of the office building floor with the print rooms PR1, PR2 and PR3. A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26.”  The combination of the above process with the step-by-step navigational directions of Eyler is obvious as this is a logical additional step for further user convenience in a navigational environment.
Further regarding the Eveilleau and Eyler references, applicant alleges the two pieces of art teach away from the other as “one is a user selected location and one is a system selected location”.  Examiner respectfully disagrees with this assertion, and considers it a mischaracterization of the references.  Both references teach a system in which the system provides a plurality of destination options and the user selects a destination for themselves.  In the Eveilleau reference this is in the form of displaying printers which the user can select [0029] “A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26." while in Eyler the system determines a set of safe and convenient pickup location but the final decision is also up to the user’s selection [0112] “For example, the augmented reality transportation system 106 may identify a top three or top five ranked possible pickup locations and then provide those select possible pickup locations to the passenger client device 112a for the passenger 116a to choose the ideal pickup location.”  Far from teaching away from one another, the Eveilleau and Eyler references teach a very similar method of destination selection.  For this and the other reasons described above, the examiner maintains the rejection under combined Eveilleau and Eyler references is proper.
Regarding the combination of Eveilleau and Nguyen, applicant asserts that the Nguyen reference is improper as the beacon “would fail to identify any field device beyond a beacon’s effective broadcast distance”, which the examiner does not dispute but also regards as immaterial to Nguyen’s relation to the applicant’s claimed limitation.  All beacons are limited by the broadcast distance of the beacon device’s transmitter, neither the applicant’s claims nor specification imply a beacon with infinite range.  Bluetooth, radio, radar, and other transmitter technology are known to have a limited range after which information quality degrades or is nonexistent.  Applicant further asserts that both Eveilleau and Nguyen teach away from directing a user to a specific location as they are “reactive to a user’s location relative to a device”.  This does not teach away from navigating a user to a location, as determining a user’s location relative to known locations is a part of navigation.  Furthermore, Eveilleau as shown above is unambiguously within the field of navigation.  For this and the other reasons described above, the examiner maintains the rejection under combined Eveilleau and Nguyen references is proper.
Regarding the combination of Eveilleau, Eyler, and Morrison, applicant also asserts the references teach away as Eveilleau is “position reactive”.  As demonstrated above, Eveilleau is within the field of navigation.  Further, determining the user’s current location is a critical step in navigation, the determination of user and destination position being critical in determining an estimated travel time. For this and the other reasons described above, the examiner maintains the rejection under combined Eveilleau, Eyler, and Morrison references is proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eveilleau (US 20170346967) in view of Eyler (US 20190017839) and Nguyen (US 9807726), herein after referred to as Eveilleau, Eyler and Nguyen respectively.
Regarding Claim 8, Eveilleau teaches a method comprising:
storing in a memory position data corresponding to a location of a premises housing MFPs and a position of each of a plurality of MFPs about a premises; ([0016] “ Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer. When the graphical interface is displayed on a touch screen, the user may select and activate the local entities by touching them on the screen and may then actively switch the user interface to any of the hierarchy levels that are associated with the selected entity.”)
determining a position of a portable user device relative to the premises via GPS, ([0024] “A component of a user interface for the entire printing system is constituted by a mobile device 14, e.g. a smartphone, which is capable of communicating with the controllers 12 of each printer via a wireless link 16.”)
generating a selectable touchscreen display map of the  premises ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer." [0032] "The user may select one of the plurality of printers")
receiving a user selection of the premises via the touchscreen ([[0029] "When the mobile device is detected to be in the “outside world”, i.e. outside of any of the print rooms PR1-PR3, the selection function 34 selects the top level LG. In this level, the graphical user interface shown on the touch screen 26 may for example have an appearance as in FIG. 3. Here, the screen shows, in the top part, a map of the office building floor with the print rooms PR1, PR2 and PR3. A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26." [0031] "Optionally, a three-dimensional map may be shown, for example in order to indicate the locations of print rooms on different floors of a building."  Displaying a plurality of buildings and allowing a user to select print rooms inside of buildings inherently allows users to choose a building.  This step is combined with the interior selection step)
discovering MFPs within the selected premises ([0032] “On the other hand, when communication between the mobile device 14 and a controller of one of the printers is established via the communication channel 20 (Bluetooth) but no communication is possible via the channel 22 (NFC), it can be concluded that the mobile device is within one of the print rooms or at least very close to the print room, but still remote from the printers therein. For example, when communication is established with the controller of the printer 2.2 in print room PR2, the selector 34 switches to the level LR, and the image displayed on the touch screen 26 changes to what is shown in FIG. 4. There, the top part of the screen shows a plan of the print room PR2 in which the mobile device has been located, and the positions and contours of all the printers P2.1-P2.3 in that room are shown along with relevant information on the statuses and properties of these printer. The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen.”)
determining, from the memory, locations of discovered MFPs ([0016]  "Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer. When the graphical interface is displayed on a touch screen, the user may select and activate the local entities by touching them on the screen and may then actively switch the user interface to any of the hierarchy levels that are associated with the selected entity."  As this information is not being pulled from an external source or actively generated in real time, it can be inferred to have been stored in memory)
generating a selectable touchscreen display map of the selected premises including indicia corresponding determined location to each of the discovered MFPs; ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer.”)
receiving a first user selection of an indicia; ([0032] “The user may accordingly select one of the printers”)
displaying status data corresponding to a status of an MFP associated with a user selected indicia; ([0032] “The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen.”)
receiving a second user selection of the user selected indicia; ([0033] “The status information, available setting options and command buttons will then be displayed in the window 38 in the bottom part of the screen so that a user may make the appropriate settings for a print job he wants to have printed.”)
determining a relative position of the portable user device relative to the MFP associated with the user selected indicia in accordance with the second received user selection; ([0015] “For example, if a short range technology such as Bluetooth is available and utilized for communication with a controller, this implies that the location of the mobile device is not too far away from that controller, so that it can be concluded that the mobile device is present in the same print room as the controller. Similarly, when communication is possible via NFC or USB, this implies that the mobile device is located in the immediate vicinity of the printer in which the controller is installed.”)
Eveilleau does not explicitly teach:
and within the premises via beacon information;
and displaying navigation data corresponding to navigation of the portable data device to a user selected MFP associated with the second user selection.
In the same field of endeavor, Nguyen teaches:
and within the premises via beacon information; ([Col 3, Ln 12-27] “ Further, to locate the position in the plant facility, the mobile terminal 10 may receive a beacon signal broadcast from the beacon transmitter 30. In one or more embodiments of the invention, the beacon signal is broadcast in conformity with the standard of Bluetooth Low Energy (BLE). In one or more embodiments of the invention, for example, the beacon signal may reach up to seventy meters. The mobile terminal 10 may measure the strength of the beacon signal and calculate the distance from the beacon transmitter 30. In one or more embodiments of the invention, the mobile terminal 10 stores location data of the plant facility, which represents a map of the plant facility and the location of the beacon transmitter 30. Based on this location data and calculated distance, the mobile terminal 10 may calculate its current position in the plant facility with respect to the beacon transmitter 30.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the work device locating and tracking field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to use a beacon to locate and track a work machine as taught by Nguyen to map location and proximity to dangerous equipment [Col 8]. Motivation to combine Eveilleau with Nguyen to a person having ordinary skill in the art comes from the prior art being analogous in the field of device tracking and knowledge well known in the art, as well as from Eveilleau [0037].
In the same field of endeavor, Eyler teaches:
and displaying navigation data corresponding to navigation of the portable data device to a user selected MFP associated with the second user selection. ([0029] "For example, to guide the passenger to an ideal pickup location that is across the street, the augmented reality transportation system may determine instructions for walking to the ideal pickup location including 1) continue straight for fifty feet, 2) turn right, and 3) cross the street at the crosswalk to arrive at the ideal pickup location." [0030] "The augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device." [0218] "The I/O devices/interfaces 1108 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen")
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display navigation data to a destination, on a smaller scale than a top-down roadmap, as taught by Eyler to provide walking navigation to a user’s rideshare pickup location [0002]. Motivation to combine Eveilleau with Eyler to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Regarding Claim 9, modified Eveilleau teaches the method of Claim 8, but Eveilleau does not explicitly teach:
generating the position data in accordance with sensing beacons associated with each MFP.
In the same field of endeavor, Nguyen teaches:
generating the position data in accordance with sensing beacons associated with each MFP. ([Col 3, Ln 54-62] “Although FIG. 1 shows a single mobile terminal 10 and a single pair of a field device 20 and a beacon transmitter 30, multiple mobile terminals 10 and pairs of the field device 20 and the beacon transmitter 30 may be included in the management system 1. In one or more embodiments of the invention, each of the beacon transmitters 30 is embedded into the field device 20. In this case, the beacon signals are used for both calculating the current position of the mobile terminal 10 and identifying a nearby specific field device 20.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the work device locating and tracking field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to use a beacon to locate and track a work machine as taught by Nguyen to map location and proximity to dangerous equipment [Col 8]. Motivation to combine Eveilleau with Nguyen to a person having ordinary skill in the art comes from the prior art being analogous in the field of device tracking and knowledge well known in the art, as well as from Eveilleau [0037].
Regarding Claim 10, modified Eveilleau teaches the method of Claim 8, and Eveilleau further teaches:
displaying the map of the premises including a display of a plurality of buildings proximate to the portable data device, each of the buildings associated with one or more of the MFPs. ([0031] “For large distances (outside of the range of the communication channel 18), the map may also turn into a city map in which the print rooms or the building in which they are located is marked.”)
Regarding Claim 12, modified Eveilleau teaches the method of Claim 10, and Eveilleau further teaches:
receiving a user selection of a building from the plurality of displayed buildings; and displaying the map including a display of a floorplan of one or more floors of a user selected building along with indicia corresponding to MFP locations relative to the location of the portable data device. ([0016] “"Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer. When the graphical interface is displayed on a touch screen, the user may select and activate the local entities by touching them on the screen and may then actively switch the user interface to any of the hierarchy levels that are associated with the selected entity." [0021] "A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26." [0031] "Optionally, the scale of the map shown in the top part of the screen in FIG. 2 may be varied depending on the detected distance of the mobile device from the print rooms. For large distances (outside of the range of the communication channel 18), the map may also turn into a city map in which the print rooms or the building in which they are located is marked. Optionally, a three-dimensional map may be shown, for example in order to indicate the locations of print rooms on different floors of a building.”)
Regarding Claim 13, modified Eveilleau teaches the method of Claim 12, and Eveilleau further teaches:
wherein the display of the floorplan relative to the location of the portable data device is determined in accordance with Wi-Fi positioning. ([0024] “A component of a user interface for the entire printing system is constituted by a mobile device 14, e.g. a smartphone, which is capable of communicating with the controllers 12 of each printer via a wireless link 16. To that end, the mobile device 14 has several communication channels 18 (WiFi), 20 (Bluetooth) and 22 (NFC) which support different wireless communication techniques and differ from one another in particular in their range." [0030] "When the resolution of the GPS system and the resolution of location services provided by the mobile telephone network are not sufficient for accurately detecting the exact location of the mobile device, the locating function may be assisted by the other communication channels 18, 20 and 22 of the mobile device.”)
Regarding Claim 14, modified Eveilleau teaches the method of Claim 8, and Eveilleau further teaches:
further comprising displaying the status data including data corresponding to document processing capabilities of the MFP associated with the user selected indicia. ([0032] “There, the top part of the screen shows a plan of the print room PR2 in which the mobile device has been located, and the positions and contours of all the printers P2.1-P2.3 in that room are shown along with relevant information on the statuses and properties of these printer. The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen." [0033] "the selector 34 switches to the level LP. As a result, the display image on the screen changes to what is shown in FIG. 5, i.e. an image of the printer P2.2 including details of that printer such as paper trays 40, and the like. The status information, available setting options and command buttons will then be displayed in the window 38 in the bottom part of the screen so that a user may make the appropriate settings for a print job he wants to have printed.")
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eveilleau (US 20170346967) in view of Eyler (US 20190017839), Nguyen (US 9807726), and Morrison (US 20150204670) herein after referred to as Eveilleau, Eyler, Nguyen and Morrison respectively.
Modified Eveilleau teaches the method of Claim 8, but does not explicitly teach:
further comprising displaying the navigation data including an estimated time to get to the user selected MFP.
In the same field of endeavor, Morrison teaches:
further comprising displaying the navigation data including an estimated time to get to the user selected MFP. ([0032] “ Navigation solutions may include, for example, directional instructions to the pedestrian user 202 to walk from the current location to a destination, estimated time of arrival based on the walking speed of the pedestrian user 202, and so on.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display an estimated travel time to the chosen destination as taught by Morrison to compute navigation directions for a user [0032]. Motivation to combine Eveilleau with Morrison to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eveilleau (US 20170346967) in view of Eyler (US 20190017839), Nguyen (US 9807726), and Somaraju (WO 2017153093) herein after referred to as Eveilleau, Eyler, Nguyen and Somaraju respectively.
Regarding Claim 1, Eveilleau teaches a system comprising:
a memory; a touchscreen user interface; a wireless data interface; a GPS interface, and a processor, the processor configured to determine a device location in accordance with the GPS interface ([0024] “A component of a user interface for the entire printing system is constituted by a mobile device 14, e.g. a smartphone, which is capable of communicating with the controllers 12 of each printer via a wireless link 16.”)
the processor further configured to generate an outdoor map display map showing building locations for MFP's in accordance with a determined device location ([0031] “For large distances (outside of the range of the communication channel 18), the map may also turn into a city map in which the print rooms or the building in which they are located is marked.”)
the processor further configured to generate an indoor map display on the touchscreen including indicia illustrating a position of each of a plurality of MFPs on an associated premises, ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer.”)
the processor further configured to receive a user selection of an indicia via the touchscreen, ([0032] “The user may accordingly select one of the printers”)
the processor further configured to display data corresponding to a status of a selected MFP associated with a user selected indicia, ([0032] “The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen.”)
the processor further configured to receive a second user selection associated with the user selected indicia via the touchscreen, ([0033] “The status information, available setting options and command buttons will then be displayed in the window 38 in the bottom part of the screen so that a user may make the appropriate settings for a print job he wants to have printed.”)
Eveilleau does not explicitly teach:
the processor further configured to display outdoor navigation information to the user selected building location
the processor configured to discover a plurality of MFPs on a subnet associated with the selected building location
the processor further configured for data communication, via the wireless network interface with each of a plurality of beacons, each beacon being associated with one of the discovered plurality of MFPs
The processor further configured to receive MFP information for each of the discovered MFPs via information attached to its associated beacon, the MFP information including an indoor location and status of its associated MFP
and the processor further configured to display navigation data corresponding to navigation to the selected MFP.
In the same field of endeavor, Eyler teaches:
the processor further configured to display outdoor navigation information to the user selected building location([0029] "For example, to guide the passenger to an ideal pickup location that is across the street, the augmented reality transportation system may determine instructions for walking to the ideal pickup location including 1) continue straight for fifty feet, 2) turn right, and 3) cross the street at the crosswalk to arrive at the ideal pickup location." [0030] "The augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device." [0218] "The I/O devices/interfaces 1108 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen,")
and the processor further configured to display navigation data corresponding to navigation to the selected MFP. ([0029] "For example, to guide the passenger to an ideal pickup location that is across the street, the augmented reality transportation system may determine instructions for walking to the ideal pickup location including 1) continue straight for fifty feet, 2) turn right, and 3) cross the street at the crosswalk to arrive at the ideal pickup location." [0030] "The augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device." [0218] "The I/O devices/interfaces 1108 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen,")
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display navigation data to a destination, on a smaller scale than a top-down roadmap, as taught by Eyler to provide walking navigation to a user’s rideshare pickup location [0002]. Motivation to combine Eveilleau with Eyler to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
In the same field of endeavor, Nguyen teaches:
the processor further configured for data communication, via the wireless network interface with each of a plurality of beacons, each beacon being associated with one of the discovered plurality of MFPs ([Col 2, Ln 13-19] “broadcasting beacon signals by a plurality of beacon transmitters, wherein each of the beacon transmitters is attached to or embedded into a field device in the plant facility, and each of the beacon signals comprises an identifier that identifies the field device; receiving the beacon signals by a mobile terminal;”)
	The above pieces of prior art are considered analogous as they both represent inventions in the work device locating and tracking field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to use a beacon to locate and track a work machine as taught by Nguyen to map location and proximity to dangerous equipment [Col 8]. Motivation to combine Eveilleau with Nguyen to a person having ordinary skill in the art comes from the prior art being analogous in the field of device tracking and knowledge well known in the art, as well as from Eveilleau [0037].
In the same field of endeavor, Somaraju teaches:
the processor configured to discover a plurality of [devices] on a subnet associated with the selected building location ([[Page 18, 9-31] "According to the invention an IoT-network device to be commissioned can send out identifier information data by wired or wireless communication. It can send the identifier information data to a router in intervals or at specific points in time or it can be transmitted to the router by communication with a beacon present in or at the IoT-network device. Also, the IoT-network device does not have to be directly connected to the border router but can also be connected via other IoT-network devices to the border router. The building technology devices, i.e. the IoT-network devices, of the IoT-network can be used to forward identifier information data of other IoT-network devices to the border router. The border router, in the end, can collect all the identifier information data and is also capable of sorting the identifier information data into a specific order. This ordering can, for example, be based on signal strength (RSSI), response time and/or other parameters. The identifier information data are then either sent directly to a remote server, e.g. a cloud system, or are sent to or obtained by a commissioning device, which preferably is a mobile communication device running a commissioning application, which can communicate, especially by wireless communication, with the remote server/cloud system." [Page 19, 25-29] "For the management of large installations of IoT-network devices, different IoT-network devices can be organized in IoT- network subnets, which together include all the devices that should be addressed and controlled in the IoT-network, which is part of the building technology device communication system."
The processor further configured to receive [device] information for each of the discovered [devices] via information attached to its associated beacon, the [device] information including an indoor location and status of its associated [device] ([[Page 18, 9-14] "Further, the commissioning application and/or the commissioning device 7 is configured to get authorization data, e.g. passwords, matching the identifier information data for every IoT-network device in the IoT-network N. Also, a beacon communication action or a NFC-tag can be used to enter authorization data." [Page 25, 1-2] "The IoT-network devices 1-6 can also comprise beacon devices which can be used to transmit data between each other."  As the beacon cited on the prior art is capable of providing authorization and transmitting other data, the structure of a beacon capable of transmitting information is capable of performing the limitation”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of connecting users to external peripheral devices.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to discover devices on a subnet and receive information from them via beacon as taught by Somaraju to connect a plurality of Internet of Things devices within a building to a coordinated control and communication system [Page 4]. Motivation to combine Eveilleau with Somaraju to a person having ordinary skill in the art comes from the prior art being analogous in the field of external peripheral connectivity and knowledge well known in the art, as well as from Eveilleau [0037].
Regarding Claim 2, modified Eveilleau teaches the system of Claim 1, and Eveilleau further teaches:
wherein the outdoor map display includes a display of a plurality of buildings housing the plurality of MFPs. ([0031] “For large distances (outside of the range of the communication channel 18), the map may also turn into a city map in which the print rooms or the building in which they are located is marked.”)
Regarding Claim 3, modified Eveilleau teaches the system of Claim 1, and Eveilleau further teaches:
wherein the indoor map display includes a display of an interior of a building housing the selected MFP. ([0029] “ Here, the screen shows, in the top part, a map of the office building floor with the print rooms PR1, PR2 and PR3. A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26.”)
Regarding Claim 4, modified Eveilleau teaches the method of Claim 3, and Eveilleau further teaches:
wherein the map display further includes indicia indicative of a floor level associated with each MFP. ([0031] “Optionally, a three-dimensional map may be shown, for example in order to indicate the locations of print rooms on different floors of a building.”)
Regarding Claim 5, modified Eveilleau teaches the system of Claim 1, and Eveilleau further teaches:
wherein the status data includes document processing capabilities of the selected MFP. ([0032] “There, the top part of the screen shows a plan of the print room PR2 in which the mobile device has been located, and the positions and contours of all the printers P2.1-P2.3 in that room are shown along with relevant information on the statuses and properties of these printer. The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen." [0033] "the selector 34 switches to the level LP. As a result, the display image on the screen changes to what is shown in FIG. 5, i.e. an image of the printer P2.2 including details of that printer such as paper trays 40, and the like. The status information, available setting options and command buttons will then be displayed in the window 38 in the bottom part of the screen so that a user may make the appropriate settings for a print job he wants to have printed.")
Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eveilleau (US 20170346967) in view of Eyler (US 20190017839), Nguyen (US 9807726), Somaraju (WO 2017153093), and Morrison (US 20150204670), herein after referred to as Eveilleau, Eyler, Nguyen, Somaraju, and Morrison respectively.
Regarding Claim 6, modified Eveilleau teaches the system of Claim 1, but Eveilleau does not explicitly teach:
wherein the navigation data includes an estimated travel time to the selected MFP.
In the same field of endeavor, Morrison teaches:
wherein the navigation data includes an estimated travel time to the selected MFP. ([0032] “Navigation solutions may include, for example, directional instructions to the pedestrian user 202 to walk from the current location to a destination, estimated time of arrival based on the walking speed of the pedestrian user 202, and so on.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display an estimated travel time to the chosen destination as taught by Morrison to compute navigation directions for a user [0032]. Motivation to combine Eveilleau with Morrison to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Regarding Claim 7, modified Eveilleau teaches the system of Claim 1, but Eveilleau does not explicitly teach:
wherein the navigation data further includes visual navigation directions to the selected MFP.
In the same field of endeavor, Eyler teaches:
wherein the navigation data further includes visual navigation directions to the selected MFP. ([0030] "The augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device." [0218] "The I/O devices/interfaces 1108 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen,")
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display navigation data to a selected destination, on a smaller scale than a top-down roadmap, as taught by Eyler to provide walking navigation to a user’s rideshare pickup location [0002]. Motivation to combine Eveilleau with Eyler to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Regarding Claim 20, modified Eveilleau teaches the system of Claim 16, but Eveilleau does not explicitly teach:
wherein the processor is further configured to generate progressive travel instructions for movement of the portable data device to the selected MFP.
In the same field of endeavor, Eyler teaches:
wherein the processor is further configured to generate progressive travel instructions for movement of the portable data device to the selected MFP. ([0029] "For example, to guide the passenger to an ideal pickup location that is across the street, the augmented reality transportation system may determine instructions for walking to the ideal pickup location including 1) continue straight for fifty feet, 2) turn right, and 3) cross the street at the crosswalk to arrive at the ideal pickup location." [0030] "The augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device." [0218] "The I/O devices/interfaces 1108 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen,")
The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display navigation data to a selected destination, on a smaller scale than a top-down roadmap, as taught by Eyler to provide walking navigation to a user’s rideshare pickup location [0002]. Motivation to combine Eveilleau with Eyler to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eveilleau (US 20170346967) in view of Nguyen (US 9807726), Somaraju (WO 2017153093), and Morrison (US 20150204670), herein after referred to as Eveilleau, Nguyen, Somaraju, and Morrison respectively.
Regarding Claim 16, Eveilleau teaches a system comprising:
memory storing … location data corresponding to a location of premises housing MFPs and location of each of MFPs within each premises ([0016] "Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer. When the graphical interface is displayed on a touch screen, the user may select and activate the local entities by touching them on the screen and may then actively switch the user interface to any of the hierarchy levels that are associated with the selected entity."  As this information is not being pulled from an external source or actively generated in real time, it can be inferred to have been stored in memory”)
a data interface; a GPS interface; and a processor, the processor further configured to receive outdoor location data via the GPS interface ([0024] “A component of a user interface for the entire printing system is constituted by a mobile device 14, e.g. a smartphone, which is capable of communicating with the controllers 12 of each printer via a wireless link 16.”)
the processor further configured to generate a selectable outdoor location map of the premises housing MFPs in accordance with received outdoor location data ([0029] "When the mobile device is detected to be in the “outside world”, i.e. outside of any of the print rooms PR1-PR3, the selection function 34 selects the top level LG. In this level, the graphical user interface shown on the touch screen 26 may for example have an appearance as in FIG. 3. Here, the screen shows, in the top part, a map of the office building floor with the print rooms PR1, PR2 and PR3. A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26." [0031] "Optionally, a three-dimensional map may be shown, for example in order to indicate the locations of print rooms on different floors of a building."  Displaying a plurality of buildings and allowing a user to select print rooms inside of buildings inherently allows users to choose a building.  This step is combined with the interior selection step)
the processor further configured to generate a selectable indoor location map of discovered  MFPs in accordance with ... stored location data ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer.”)
the processor further configured to receive location data corresponding to a location of a portable data device, ([0015] “The locating function may for example be formed by a GPS system implemented in the mobile device or by the known locating functions provided by mobile telephone networks. However, the different ranges of the various communication channels provide also implicit location information and may therefore also be utilized for establishing or assisting the locating function. For example, if a short range technology such as Bluetooth is available and utilized for communication with a controller, this implies that the location of the mobile device is not too far away from that controller, so that it can be concluded that the mobile device is present in the same print room as the controller.”)
the processor further configured to output map data indicative of MFPs relative to received location data, ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer." [0031] "Optionally, the scale of the map shown in the top part of the screen in FIG. 2 may be varied depending on the detected distance of the mobile device from the print rooms")
the processor further configured to receive selection data corresponding to an MFP selected from the map data, ([0032] “There, the top part of the screen shows a plan of the print room PR2 in which the mobile device has been located, and the positions and contours of all the printers P2.1-P2.3 in that room are shown along with relevant information on the statuses and properties of these printer. The user may accordingly select one of the printers”)
the processor further configured to output status data corresponding to a status of a selected MFP to the portable data device, ([0032] “The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen.”)
the processor further configured to generate the location map including indicia of the selected MFP relative to the portable data device, ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer. When the graphical interface is displayed on a touch screen, the user may select and activate the local entities by touching them on the screen and may then actively switch the user interface to any of the hierarchy levels that are associated with the selected entity." [0029] "A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26.")
Eveilleau does not explicitly teach:
the processor configured to receiving beacon data corresponding to beacons broadcast by each of a plurality of MFPs,
the processor further configured to discover MFPs on a subnet associated with selected premises
in accordance with received beacon data
and the processor further configured to generate a time estimate to reach the selected MFP in accordance with the location of the portable data device.
In the same field of endeavor, Nguyen teaches:
memory storing status data corresponding to a status of each of a plurality of [devices]; ([Col 3, Ln 28-39] “ The server device 40 may collect and store process data of the field device 20 and other data required to manage the plant facility. For example, the server device 40 may store temperature, pressure, flow rate, or valve status of the field device 20. The server device 40 may provide the mobile terminal 10 with such data via the access point 50. In one or more embodiments of the invention, the server device 40 manages the process data of the field device 20 with an identifier (hereinafter called “ID”). The ID is identification information associated with the field device 20. The ID may be conveyed from the attached or embedded beacon transmitter 30 to the mobile terminal 10 via the beacon signal.”)
the processor configured to receiving beacon data corresponding to beacons broadcast by each of a plurality of [devices] ([Col 2, Ln 13-19] “broadcasting beacon signals by a plurality of beacon transmitters, wherein each of the beacon transmitters is attached to or embedded into a field device in the plant facility, and each of the beacon signals comprises an identifier that identifies the field device; receiving the beacon signals by a mobile terminal;”)
… in accordance with received beacon data, ([Col 3, Ln 16-24] “In one or more embodiments of the invention, for example, the beacon signal may reach up to seventy meters. The mobile terminal 10 may measure the strength of the beacon signal and calculate the distance from the beacon transmitter 30. In one or more embodiments of the invention, the mobile terminal 10 stores location data of the plant facility, which represents a map of the plant facility and the location of the beacon transmitter 30" [Col 8, Ln 6-13] "In this example, a shaded circle is drawn around the field device 20 on the map of the plant facility. The map shows the locations of the field devices 20 (or beacon transmitters 30) in the plant facility, labelled “A1” through “Z2.” In one or more embodiments of the invention, the circle indicates an approximate outer boundary where the beacon signals, broadcast from the beacon transmitter 30 attached to the field device 20, can reach.")
	The above pieces of prior art are considered analogous as they both represent inventions in the work device locating and tracking field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to save work device status information and use a beacon to locate and track a work machine as taught by Nguyen to map location and proximity to potentially dangerous equipment [Col 8]. Motivation to combine Eveilleau with Nguyen to a person having ordinary skill in the art comes from the prior art being analogous in the field of device tracking and knowledge well known in the art, as well as from Eveilleau [0037].
In the same field of endeavor, Morrison teaches:
and the processor further configured to generate a time estimate to reach the selected MFP in accordance with the location of the portable data device. ([0032] “Navigation solutions may include, for example, directional instructions to the pedestrian user 202 to walk from the current location to a destination, estimated time of arrival based on the walking speed of the pedestrian user 202, and so on. “)
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display an estimated travel time to the chosen destination as taught by Morrison to compute navigation directions for a user [0032]. Motivation to combine Eveilleau with Morrison to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
In the same field of endeavor, Somaraju teaches:
the processor further configured to discover MFPs on a subnet associated with selected premises ([Page 18, 9-31] "According to the invention an IoT-network device to be commissioned can send out identifier information data by wired or wireless communication. It can send the identifier information data to a router in intervals or at specific points in time or it can be transmitted to the router by communication with a beacon present in or at the IoT-network device. Also, the IoT-network device does not have to be directly connected to the border router but can also be connected via other IoT-network devices to the border router. The building technology devices, i.e. the IoT-network devices, of the IoT-network can be used to forward identifier information data of other IoT-network devices to the border router. The border router, in the end, can collect all the identifier information data and is also capable of sorting the identifier information data into a specific order. This ordering can, for example, be based on signal strength (RSSI), response time and/or other parameters. The identifier information data are then either sent directly to a remote server, e.g. a cloud system, or are sent to or obtained by a commissioning device, which preferably is a mobile communication device running a commissioning application, which can communicate, especially by wireless communication, with the remote server/cloud system." [Page 19, 25-29] "For the management of large installations of IoT-network devices, different IoT-network devices can be organized in IoT- network subnets, which together include all the devices that should be addressed and controlled in the IoT-network, which is part of the building technology device communication system.")
	The above pieces of prior art are considered analogous as they both represent inventions in the field of connecting users to external peripheral devices.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to discover devices on a subnet and receive information from them via beacon as taught by Somaraju to connect a plurality of Internet of Things devices within a building to a coordinated control and communication system [Page 4]. Motivation to combine Eveilleau with Somaraju to a person having ordinary skill in the art comes from the prior art being analogous in the field of external peripheral connectivity and knowledge well known in the art, as well as from Eveilleau [0037].
Regarding Claim 17, modified Eveilleau teaches the system of Claim 16, and Eveilleau further teaches:
wherein the location data is associated with global positioning data and Wi-Fi location data. ([0015] “The locating function may for example be formed by a GPS system implemented in the mobile device or by the known locating functions provided by mobile telephone networks" [0030] "When the resolution of the GPS system and the resolution of location services provided by the mobile telephone network are not sufficient for accurately detecting the exact location of the mobile device, the locating function may be assisted by the other communication channels 18, 20 and 22 of the mobile device. For example, when communication is possible via the communication channel 18 (WiFi) which has a relatively long range, this means that the mobile device is located not too far away from the print rooms or possibly within one of the print rooms.")
Regarding Claim 18, modified Eveilleau teaches the system of Claim 16, and Eveilleau further teaches:
wherein the location map includes a map of a plurality of buildings of the premises. ([0031] “For large distances (outside of the range of the communication channel 18), the map may also turn into a city map in which the print rooms or the building in which they are located is marked.”)
Regarding Claim 19, modified Eveilleau teaches the system of Claim 18, and Eveilleau further teaches:
wherein the location map includes a map of one or more floors of a selected building of the premises. ([0029] “Here, the screen shows, in the top part, a map of the office building floor with the print rooms PR1, PR2 and PR3. A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26." [0031] "Optionally, a three-dimensional map may be shown, for example in order to indicate the locations of print rooms on different floors of a building.")
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663